SlIKKRY RADACK                                                                           Christopher A. Prine
Ciih: f Justice                                                                          Clerk of the Court

Terry Jennings                                                                           Janet Williams
Evelyn Keves                                                                             Chief Staff ATTORNEY
Laura Carter IIigi.ey
                                                                                         Phone: 713-274-2700
Jane Bland
Michael Massengale
                                         Court of Appeals                                Fax:     713-755-8131
Harney Brown
Reheca Huddle
                                            First District                                >fftfiCUKoa.courts.s(atctx.ui
                                                                                  1ST COURT OF APPEALS
Russell Lloyd                               301 Fannin Street
Justices                                                                             HOUSTON T*VAS
                                     Houston, Texas 77002-2066
                                                                                    MAR 1 0 2015
                                                March 4, 2015                     CHRISTOPHEH ...

                                                                                 CLERK
    Trina Arp
    P.O.Box 12412
    Odessa, TX 79768

    RE:       Court of Appeals Number: 01-04-01150-CR                Trial Court Case Number: 765453

    Style: Michael Eugene Riley v. The State of Texas

              We are forwarding the following via Lone Star Overnight (air bill tracking it ZS240473):

              Clerk's record, Reporter's records and Briefs

              Please sign below and return to show receipt.

                                                              Sincerely.




                                                              Christopher A. Prine, Clerk of the Court

                                                              By Jesse Rodriguez, Deputy Clerk IV



                                             RETURN RECEIPT



    Received by         J Ax^fj       U4*           Date Received                    /r
i.i\..Lim   rtKf
                                                         •    !             •••-..?'             :,.'r.i. • .
P.O. BOX 12412
ODESSA, TX 79768
                                                                   •••>-,    ;•••.'•   .... ft
                                                                                                                    02 ip         $000.48°
                                                                                                                   0001921042        MAR 06 2015
                                                                                                                    MAILED FROM ZIPC0DE79762
            psBBfeH                  COURT OF APPEALS
                                     FIRST DISTRICT
                   MAR 10W5          301 FANNIN STREET
                            PRINE    HOUSTON, TX 77002-2066
              CHRISTOPHER
            \CLERK_
                                    77OO2$20£5                    I'l-I                ll"l'll'll""l1'l-ll'lllM|l|"l"l'III,lll'i1'lilll1